        Case 2:13-cv-20000-RDP Document 2620 Filed 11/10/20 Page 1 of 1                                FILED
                                                                                              2020 Nov-10 AM 09:00
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

IN RE: BLUE CROSS BLUE SHIELD                }       Master File No.: 2:13-CV-20000-RDP
                                             }
ANTITRUST LITIGATION                         }
  (MDL NO.: 2406)                            }


      ORDER REGARDING ACCESS TO PRELIMINARY APPROVAL HEARING

        The court previously set this case for a Preliminary Approval Hearing at 9:00 a.m.

Central Time on Monday, November 16, 2020 on (1) Subscriber Plaintiffs’ Motion for

Preliminary Approval of Proposed Class Settlement (Doc. # 2610), and (2) Subscriber Plaintiffs’

Motion for Approval of Plan for Notice and Appointment of Claims Administrator (Doc. #

2611). The hearing will take place remotely via Zoom video conference, with audio access

provided for the public. The Special Master is compiling a list of counsel who have made an

appearance in this case and who intend to speak at the Preliminary Approval Hearing, and will

distribute information to those counsel so they may access and participate in the video hearing.

        Other interested parties, counsel, and the public may listen to the Preliminary Approval

Hearing free of charge. Anyone who would like to listen to the Preliminary Approval Hearing

may     access    the     court’s   public   helpdesk    at   the    following    web     address:

https://www.alnd.uscourts.gov/instructions-view-public-hearing, and follow the required steps to

listen to the stream.

        DONE and ORDERED this November 9, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
